The Attorney General of Texas

JIM MATTOX                                            July 11. 1985
Attorney General



supramfCaNl sulMing          Mr. Jim Boyle                                   opinion   lb.   JM-331
P. 0. Box 12548              Public Counsel
Austin, TX. 73711-2543       Office of PublicUt!.lltyCounse$                 l&Z: Whether the citizensadvi-
5121475-2501
Telex 91w374.1367
                             8140 Mopac, Westparl:
                                                 III                         sory panel of the Office of
T.fleoOplar512/47502e8
                             Suite 120                                       public Utility Counsel is sub-
                             Amtin, Texas 787!8                              ject to the Open MeetingsAct,
                                                                             articles6252-~~,P.T.c.s.
714 Jeakson.Suite 700
~Tx.75202-4508               Dear Mr. Boyle:
21u742-3244

                                  In your requestletteryou stated:

                                           The.Officeof PublicUtility C-e1     was eatab-
                                        +lied'~in!;eptember 1983 by'the Texas Legislature
                                        Urtlcle.l.4A6c:~SectionlS[A] and [article1446~1,
moi T-,    sun0 700                   * section 9.07, ~Vernon'aTexas Civil .Statutea)to
NaJston,lx. 77002-3111                  representuhe interestsof residentialand small
713n23a36                               commercial.utility customers in Texas. In June
                                        1984 :the clfflceestablisheda citiaens advisory
306 Sad&y.  Suite 312
                                       panel to. provide adoice and 'suggestionsto the
f&e&4, TX. 79401-3479                   pubtic cckael. on-the ~concerps.of resider&la1
2cw747623a                             utility (xmtomars.~,The comnittee Is advisory
                                       .oalYS haf no statutory or official duties and
                                        receives no camp-tion      or reimbursement for
4309N. Tenth, Suite B
McAlffm-8.
        TX. 75501-1535
                                        expenses. I am writing to inquire about whether
5126824347                             meetings k:F this ccmadtteeare subject to public
                                        notice requirements.
200 Yahl Plaza, sune 400
                             &I Attorney    General    0pinion   H-772   '(1976).
                                                                                this office said that
San Anton&. TX. 732052727
51212254181
                                           before the [Open Heetlngs Act, article 6252-17.
                                           V.T.C.S.] :Laapplicableto a meeting of a atate-
An Equal Opportunltyl                      tide publk body, five .prerequi&tesmust be met.
Afffmmtlve ActIon Employee                 Theae~are::

                                              (1) The body must be an entity with&the
                                           executiveor legtslativedepartmentof the state;

                                              (2) The entity must be under the control of
                                           one or mo?reelectedor appointedmembers;

                                              (3) Tlw meeting must involve formal action or
                                           deliberat:ltm
                                                       between a quorum of members. Compare


                                                        p. 1515
Hr. Jim Boyle - Page 2 (JM-331)




         Attorney General opinions E-238 (1974) and E-3
         (1973) holding that meetings of committees
         consistingof leas than a quorum of the parent
         body must be open;

            (4) The discussion or action must involve
         public businessor public policy;and

            (5) The entity must have supervision or
         controlover that publicbusinessor policy.

     The first four of these criteriaare probably satisfiedin this
instance. Even if this is so, however,we conclude,on the strength
of the facts that you have furnished,that the fifth criterionis not
met here. Accordingly, we ;msveryour questionin the negative:

    Attorney General Gpinion E-772 dealt, Inter alla, with the
question of whether meetings of the Texas Tech UniversityAthletic
Council are subject to the act. In the course of answering this
questionwith a qualified%o," the opinionsaid:

          [Bloth the structure.of the. Council and the
         resolution grantlug it powersindicate that the
         Texaa Tech Athletic Council is an-advisory body
         ,andhas no paver, actual or implied;to superPiae
         or control public business. Compare Attorney
         General OpinionH-438 (1974),where the structure
         .ofa similarbody and all~briefasubmittedto the
         Attorkey Generalson-behalfof thatbody Indicated
         that it axerciried    supervisory aathority over
         public business or' policy. We Cannot resolve
         disputed questions of fact, and we necessarily
         have relied on the facts presented by the
         IJaiveraity. According to those. facts, the
          'meetings'of the Texas Tech Athletic Council do
         not meet the definitionof that term set out in
          the Open Meetings Act, and its proceedingswould
         not be required':obe held in conformitywith the
          dictatesof that Act.

            Bowever. we strongly caution that should the
         Councilactuallyfunctionas somethingmore than a
         mere3.yadvjsorybody with the result that it in
         fact supervises or controls public business or
         policy, it would have to comply with the mandate
         of the Qpen MeetJngs Act regardingpublic notice
         and open meetkgs. and in that instance.      its
         members may be subject to sanctions imposed for
         failureto compl:rwith the Act.




                            p. 1516
-   .


        Mr. Jim Boyle - Page 3   (J&331)




             We take the sawe approasch
                                      here. The facts at hand indicatethat
        this citizens advisorypanol "is an advisorybody and has no power,
        actual or implied, to supemise or control public business." Id.
        Therefore,its meetingsare 'notsubjectto the Open MeetingsAct. We
        caution, however, that "should the [panel] actually fuuction as
        somethingwore than a werely advisorybody with the result that it in
        fact supervisesor controlr; public business or policy, It would have
        to complywith" the act. Axoruey GeneralOpinionE-772 (1976).

                                     SUMMARY

                     Under the fa'xs provided, meetings of the
                  citizensadvisorypanel appointedby the Office of
                  Public Utility Counsel, article 1446c, section
                  15A. V.T.C.S., are not subject to the Open        =
                  Meetings Act, article6252-17,V.T.C.S.




                                               JIM    MATTOX
                                               AttorneyGeneralof Texas

        TOMGREEN
        First AssistantAttorneyGenIesal

        DAVID R. REWARDS
        ExecutiveAssistantAttorneyGeneral

        ROBRRT GRAY
        SpecialAssistantAttorneyGeneral

        RICK GILPIW
        Chairman,Opinion Cowmittee

        Preparedby Jon Bible
        AssistantAttorney General

        APPROVED:
        OPINIONCOMWITTEE

        Rick Gilpin.Chairman
        Jon Bible
        Colin Carl
        Susan Garrison
        Tony Guilloty
        Jim Hoelliuger
        JenniferRiggs
        Nancy Sutton
        Bruce Youngblood


                                     p. 1517